DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-12-22 has been entered.  Claim 1 has been amended.  Claims 3 and 58 have been canceled.  Claims 1, 4, 15, 20-23, 47-48, 51-52, 54, 56 and 64 are pending.  
Claims 1, 4, 15 and 20-21 and species (j) the cell line is derived from tissue from an individual diagnosed with osteoarthritis (OA) of claim 4 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-12-22 was filed after the mailing date of the Non-Final Office Action on 1-12-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Deposit of Biological Material
Claim 15 recites “CPCL2” and “CPCL18” but fails to make a deposit of those two cell lines according to 37 CFR. 1.802 etc. as described below.  Deposit of Biological Material for those two cell lines is required.
2404    Need or Opportunity to Make a Deposit [R-08.2012]
37 C.F.R. 1.802   Need or opportunity to make a deposit.
(a) Where an invention is, or relies on, a biological material, the disclosure may include reference to a deposit of such biological material.
(b) Biological material need not be deposited unless access to such material is necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. If a deposit is necessary, it shall be acceptable if made in accordance with these regulations. Biological material need not be deposited, inter alia, if it is known and readily available to the public or can be made or isolated without undue experimentation. Once deposited in a depository complying with these regulations, a biological material will be considered to be readily available even though some requirement of law or regulation of the United States or of the country in which the depository institution is located permits access to the material only under conditions imposed for safety, public health or similar reasons. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) The reference to a biological material in a specification disclosure or the actual deposit of such material by an applicant or patent owner does not create any presumption that such material is necessary to satisfy 35 U.S.C. 112  or that deposit in accordance with these regulations is or was required.
1.803    Acceptable depository.
(a) A deposit shall be recognized for the purposes of these regulations if made in
(1) Any International Depositary Authority (IDA) as established under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure, or
(2) Any other depository recognized to be suitable by the Office. Suitability will be determined by the Director on the basis of the administrative and technical competence, and agreement of the depository to comply with the terms and conditions applicable to deposits for patent purposes. The Director may seek the advice of impartial consultants on the suitability of a depository. The depository must:
(i) Have a continuous existence;
(ii) Exist independent of the control of the depositor;
(iii) Possess the staff and facilities sufficient to examine the viability of a deposit and store the deposit in a manner which ensures that it is kept viable and uncontaminated;
(iv) Provide for sufficient safety measures to minimize the risk of losing biological material deposited with it;
(v) Be impartial and objective;
(vi) Furnish samples of the deposited material in an expeditious and proper manner; and
(vii) Promptly notify depositors of its inability to furnish samples, and the reasons why.
1.808    Furnishing of samples.
(a) A deposit must be made under conditions that assure that:
(1) Access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under § 1.14  and 35 U.S.C. 122, and
(2) Subject to paragraph (b) of this section, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) The depositor may contract with the depository to require that samples of a deposited biological material shall be furnished only if a request for a sample, during the term of the patent:
(1) Is in writing or other tangible form and dated;
(2) Contains the name and address of the requesting party and the accession number of the deposit; and
(3) Is communicated in writing by the depository to the depositor along with the date on which the sample was furnished and the name and address of the party to whom the sample was furnished.
2410.01    Conditions of Deposit [R-07.2015]
37 CFR 1.808  requires that the deposit of biological material be made under two conditions:
(A) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14  and 35 U.S.C. 122, and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) with one exception, that all restrictions imposed by the depositor on the availability to the public of the deposited biological material be irrevocably removed upon the granting of the patent.
The one exception that is permitted is specified in 37 CFR 1.808(b)  which permits the depositor to contract with the depository to require that samples of a deposited biological material shall be furnished only if a request for a sample, during the term of the patent, meets any one or all of the three conditions specified in this paragraph. These conditions are:
(A) the request is in writing or other tangible form and dated; and/or
(B) the request contains the name and address of the requesting party and the accession number of the deposit; and/or
(C) the request is communicated in writing by the depository to the depositor along with the date on which the sample was furnished and the name and address of the party to whom the sample was furnished.
It should be noted that this exception to the general rule that all restrictions will be removed must be strictly followed and that no variations of this explicit exception will be accepted as meeting the conditions of this section. Although this exception is consistent with the provisions in the Budapest Treaty and its implementing regulations (Rule 11.4), other conditions on accessibility are permitted under the Budapest Treaty as prescribed by national law. Consequently, the mere indication that a deposit has been made and accepted under conditions prescribed by the Budapest Treaty would satisfy all conditions of these regulations except the requirement that all restrictions on access be removed on grant of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 15 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 7-12-22 necessitates this new ground of rejection.
The phrase “A stable chondroprogenitor cell line or stable osteochondroprogenitor cell line at least five times less lubrincin (PRG4)” in lines 1-3 of amended claim 1 is vague and renders the claim indefinite.  It is unclear what would be the correlation between “A stable chondroprogenitor cell line or stable osteochondroprogenitor cell line” and “at least five times less lubrincin (PRG4)”.  Claims 4, 15 and 20-21 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 15 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s amendment filed on 7-12-22 necessitates this new ground of rejection.
Claim 1 has been amended to recite a stable chondroprogenitor cell line or stable osteochondroprogenitor cell line at least five times less lubrincin (PRG4) relative to chondrocytes derived from healthy adult tissue.
The specification describes generation of stable cartilage-derived progenitor cells from human articular cartilage of individuals having osteoarthritis (Example 1, [0114]).  The specification discloses CPCL2 and CPCL18 cell lines where COCL18 exhibited a 3-fold increase in PRX1 expression level relative to CPCL2.  PRG4 has been proposed as a marker for CPCs and PRG$ expression in both CPC lines were significantly lower than PHCs and comparable to that of BM-MSCs ([0125], Fig. 3E).  Both chondroprogenitor cell lines CPCL2 and CPCL18 exhibited low expression of PRG4, which has been proposed to be highly expressed by chondroprogenitors in the superficial zone during mouse articular cartilage development.  Such difference may be due to the difference between developing and adult cartilage, the specie differences between mouse and human, or reduced expression of PRG4 in these cells is a pathogenic feature of osteoarthritis (OA), since these cells are derived from OA patient cartilage ([0149]).  These chondroprogenitors share several common markers with BM-MSC, including CD29, CD49c, CD105 and CD166, they do not express BM-MSC marker SSEA4, but express high level of CD54 ([0150]).
The claims read on a genus of chondroprogenitor cell lines or osteochondroprogenitor cell lines that express at least 5 times less lubricin (PRG4) relative to chondrocytes derived from healthy adult tissue.  The specification only discloses generation of CPCL2 and CPCL18 that express at least 5 times less lubricin (PRG4) relative to chondrocytes derived from healthy adult tissue.  The specification fails to generate any other chondroprogenitor cell lines or osteochondroprogenitor cell lines that express at least 5 times less lubricin (PRG4) relative to chondrocytes derived from healthy adult tissue.
The resulting phenotype of a chondroprogenitor cell lines or osteochondroprogenitor cell lines derived from different tissues of different organisms was unpredictable before the effective filing date of the claimed invention.  The structural features and phenotypes of the chondroprogenitor cell lines or osteochondroprogenitor cell lines derived from different tissues of different organisms other than the disclosed COCL2 and CPCL18 have not been disclosed.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.  The specification fails to disclose the common attribute and characteristic of the claimed genus of chondroprogenitor cell lines or osteochondroprogenitor cell lines that express at least 5 times less lubricin (PRG4) relative to chondrocytes derived from healthy adult tissue.  Since the disclosure fails to describe what tissue from what organism can be used to generate the claimed genus of chondroprogenitor cell lines or osteochondroprogenitor cell lines that express at least 5 times less lubricin (PRG4), and because the claimed genus of chondroprogenitor cell lines or osteochondroprogenitor cell lines are highly variant, the information as disclosed in the present application is insufficient to describe the claimed genus of chondroprogenitor cell lines or osteochondroprogenitor cell lines.  It is apparent that applicants do NOT have possession of the numerous chondroprogenitor cell lines or osteochondroprogenitor cell lines as claimed. 
This limited information is not sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed chondroprogenitor cell lines or osteochondroprogenitor cell lines other than the disclosed CPCL2 and CPCL18.  Thus, it is concluded that the written description requirement is not satisfied for the claimed chondroprogenitor cell lines or osteochondroprogenitor cell lines.

The previous rejections under 35 U.S.C. 112(b) and 103 have been withdrawn because of the amendment filed on 7-12-22.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632